                   Case 4:19-cv-04717-PJH Document 60 Filed 09/09/19 Page 1 of 3
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     CITY OF SAN FRANCISCO, et al.                                4:19-cv-4717
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   U.S.C.I.S., et al.                              )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Natalie Kean                           , an active member in good standing of the bar of
 9    Missouri                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: see Appendix                                 in the
                                                                 Christina Maria Assi
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1444 Eye Street NW, Suite 1100                      2029 Century Park East, Suite 2400
14    Washington, DC 20005                                Los Angeles, CA 90067-3010
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 289-6976                                      (310) 284-4570
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    NKean@justiceinaging.org                            CAssi@proskauer.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 61209        .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 09/09/19                                           V Natalie Kean
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Natalie Kean                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
Case 4:19-cv-04717-PJH Document 60 Filed 09/09/19 Page 2 of 3
     Case 4:19-cv-04717-PJH Document 60 Filed 09/09/19 Page 3 of 3



                               $SSHQGL[±/LVWRI$PLFL

                                    -XVWLFHLQ$JLQJ
 
                                $PHULFDQ6RFLHW\RQ$JLQJ
 
                                &DULQJ$FURVV*HQHUDWLRQV
 
                           -HZLVK)DPLO\6HUYLFHRI/RV$QJHOHV
 

                       7KH1DWLRQDO$VLDQ3DFLILF&HQWHURQ$JLQJ

                               1DWLRQDO&RXQFLORQ$JLQJ

                           1DWLRQDO+LVSDQLF&RXQFLORQ$JLQJ

                                        0$=21

                                           3+,



































       $33(1',;72$33/,&$7,21)25$'0,66,212)$77251(<PRO HAC VICE
                                FY3-+
